

	

		II

		109th CONGRESS

		1st Session

		S. 1492

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Sarbanes (for

			 himself, Ms. Mikulski,

			 Mr. Warner, and Mr. Allen) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To amend the Elementary and Secondary

		  Education Act of 1965 to establish a pilot program to make grants to eligible

		  institutions to develop, demonstrate, or disseminate information on practices,

		  methods, or techniques relating to environmental education and training in the

		  Chesapeake Bay watershed.

	

	

		1.Short titleThis Act may be cited as the

			 Chesapeake Bay Environmental Education

			 Pilot Program Act.

		2.FindingsCongress finds that—

			(1)increasing public environmental awareness

			 and understanding through formal environmental education and meaningful bay or

			 stream field experiences are vital parts of the effort to protect and restore

			 the Chesapeake Bay ecosystem;

			(2)using the Chesapeake Bay watershed as an

			 integrating context for learning can help—

				(A)advance student learning skills;

				(B)improve academic achievement in core

			 academic subjects; and

				(C)(i)encourage positive behavior of students in

			 school; and

					(ii)encourage environmental stewardship in

			 school and in the community; and

					(3)the Federal Government, acting through the

			 Secretary of Education, should work with the Under Secretary for Oceans and

			 Atmosphere, the Chesapeake Executive Council, State educational agencies,

			 elementary schools and secondary schools, and nonprofit educational and

			 environmental organizations to support development of curricula, teacher

			 training, special projects, and other activities, to increase understanding of

			 the Chesapeake Bay watershed and to improve awareness of environmental

			 problems.

			3.Chesapeake Bay

			 Environmental Education and Training Grant Pilot ProgramTitle IV of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7101 et seq.) is amended by adding at the end the

			 following:

			

				DChesapeake Bay

				Environmental Education and Training Grant Pilot Program

					4401.DefinitionsIn this part:

						(1)Bay Watershed

				StateThe term Bay

				Watershed State means each of the States of Delaware, Maryland, New

				York, Pennsylvania, Virginia, and West Virginia, and the District of

				Columbia.

						(2)Chesapeake

				Executive CouncilThe term

				Chesapeake Executive Council has the meaning given the term in

				section 307(d) of the National Oceanic and Atmospheric Administration

				Authorization Act of 1992 (15 U.S.C. 1511d(d)).

						(3)Eligible

				institutionThe term

				eligible institution means—

							(A)a public elementary school or secondary

				school located in a Bay Watershed State; and

							(B)a nonprofit environmental or educational

				organization located in a Bay Watershed State.

							(4)ProgramThe term Program means the

				Chesapeake Bay Environmental Education and Training Grant Pilot Program

				established under section 4402.

						4402.Chesapeake Bay

				Environmental Education and Training Grant Pilot Program

						(a)In

				generalThe Secretary shall

				establish a grant program, to be known as the Chesapeake Bay

				Environmental Education and Training Grant Pilot Program, to make

				grants to eligible institutions to pay the Federal share of the cost of

				developing, demonstrating, or disseminating information on practices, methods,

				or techniques relating to environmental education and training in the

				Chesapeake Bay watershed.

						(b)Federal

				shareThe Federal share

				referred to in subsection (a) shall be 50 percent.

						(c)AdministrationThe Secretary may offer to enter into a

				cooperative agreement or contract with the National Fish and Wildlife

				Foundation established by the National Fish and Wildlife Foundation

				Establishment Act (16 U.S.C. 3701 et seq.), the Under

				Secretary for Oceans and Atmosphere, a State educational agency, or a nonprofit

				organization that carries out environmental education and training programs,

				for administration of the Program.

						(d)Use of

				fundsAn eligible institution

				that receives a grant under the Program shall use the funds made available

				through the grant to carry out a project consisting of—

							(1)design, demonstration, or dissemination of

				environmental curricula, including development of educational tools or

				materials;

							(2)design or demonstration of field practices,

				methods, or techniques, including—

								(A)assessments of environmental or ecological

				conditions; and

								(B)analyses of environmental pollution or

				other natural resource problems;

								(3)understanding and assessment of a specific

				environmental issue or a specific environmental problem;

							(4)provision of training or related education

				for teachers or other educational personnel, including provision of programs or

				curricula to meet the needs of students in various age groups or at various

				grade levels;

							(5)provision of an environmental education

				seminar, teleconference, or workshop for environmental education professionals

				or environmental education students, or provision of a computer network for

				such professionals and students;

							(6)provision of on-the-ground activities

				involving students and teachers, such as—

								(A)riparian forest buffer restoration;

				and

								(B)volunteer water quality monitoring at

				schools;

								(7)provision of a Chesapeake Bay or stream

				outdoor educational experience; or

							(8)development of distance learning or other

				courses or workshops that are acceptable in all Bay Watershed States and apply

				throughout the Chesapeake Bay watershed.

							(e)Required

				elements of ProgramIn

				carrying out the Program, the Secretary shall—

							(1)solicit applications for projects;

							(2)select suitable projects from among the

				projects proposed;

							(3)supervise projects;

							(4)evaluate the results of projects;

				and

							(5)disseminate information on the

				effectiveness and feasibility of the practices, methods, and techniques

				addressed by the projects.

							(f)Solicitation of

				applicationsNot later than

				90 days after the date on which amounts are first made available to carry out

				this part, and each year thereafter, the Secretary shall publish a notice of

				solicitation for applications for grants under the Program that specifies the

				information to be included in each application.

						(g)ApplicationsTo be eligible to receive a grant under the

				Program, an eligible institution shall submit an application to the Secretary

				at such time, in such form, and containing such information as the Secretary

				may require.

						(h)Priority in

				selection of projectsIn

				making grants under the Program, the Secretary shall give priority to an

				applicant that proposes a project that will develop—

							(1)a new or significantly improved

				environmental education practice, method, or technique, in multiple

				disciplines, or a program that assists appropriate entities and individuals in

				meeting Federal or State academic standards relating to environmental

				education;

							(2)an environmental education practice,

				method, or technique that may have wide application; and

							(3)an environmental education practice,

				method, or technique that addresses a skill or scientific field identified as a

				priority by the Chesapeake Executive Council.

							(i)Maximum amount

				of grantsUnder the Program,

				the maximum amount of a grant shall be $50,000.

						(j)NotificationNot later than 3 days before making a grant

				under this part, the Secretary shall provide notification of the grant to the

				appropriate committees of Congress.

						(k)RegulationsNot later than 1 year after the date of

				enactment of the Chesapeake Bay Environmental Education Pilot Program Act, the

				Secretary shall promulgate regulations concerning implementation of the

				Program.

						4403.Evaluation and

				report

						(a)EvaluationNot later than December 31, 2009, the

				Secretary shall enter into a contract with an entity that is not the recipient

				of a grant under this part to conduct a detailed evaluation of the Program. In

				conducting the evaluation, the Secretary shall determine whether the quality of

				content, delivery, and outcome of the Program warrant continued support of the

				Program.

						(b)ReportNot later than December 31, 2010, the

				Secretary shall submit a report to the appropriate committees of Congress

				containing the results of the evaluation.

						4404.Authorization of

				appropriations

						(a)In

				generalThere is authorized

				to be appropriated to carry out this part $6,000,000 for each of fiscal years

				2006 through 2009.

						(b)Administrative

				expensesOf the amounts made

				available under subsection (a) for each fiscal year, not more than 10 percent

				may be used for administrative

				expenses.

						.

		

